



Exhibit 10.3




CORPORATE STOCK REDEMPTION AGREEMENT



          This Corporate Stock Redemption Agreement, made this 6th day of May,
2008 (the “Agreement”), by and between Material Technologies, Inc., a Delaware
corporation, (the “Corporation”) and The Robert M. Bernstein Revocable Trust
(the “Stockholder”) (individually, a “Party”; collectively, the “Parties”). 
This Agreement supersedes any and all agreements and understandings which
predate this Agreement.



RECITALS



          A.        The Stockholder owns 30,000,000 shares of common stock
issued by the Corporation (“Subject Shares”).

          B.        The Corporation desires to redeem and purchase from the
Stockholder the Subject Shares on the terms and subject to the conditions
specified in this Agreement.

          C.        Pursuant to this Agreement and subject to the terms and
conditions specified in this Agreement, the Stockholder shall sell, assign,
transfer, convey, surrender, deliver, and set over to the Corporation the
Subject Shares.

          NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT
SHALL BE DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL
COVENANTS, PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES
SPECIFIED IN THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE,
REPRESENT AND WARRANT AS FOLLOWS:

          1.   Redemption of Subject Shares.  On the terms and subject to all of
the conditions specified by the provisions of this Agreement and upon the
performance by each of the Parties of their respective obligations created by
the provisions of this Agreement, the Stockholder hereby forever and irrevocably
sells, assigns, transfers, surrenders, conveys, delivers, and sets over to the
Corporation, and Corporation hereby purchases and redeems from the Stockholder,
the Subject Shares, by the Stockholder surrendering and delivering to the
Corporation the certificate(s) representing and evidencing the Subject Shares,
duly endorsed for transfer or accompanied by stock powers duly executed by the
Stockholder.

          2.   Consideration.  As consideration for the Stockholder’s surrender
and sale, and the Corporation's purchase and redemption, of the Subject Shares,
the Corporation shall issue to the Stockholder a total of 100,000,000 options to
purchase common stock pursuant to the Corporation’s 2008 Incentive and
Nonstatutory Stock Option Plan, dated April 22, 2008 (the “Purchase Price”), the
payment of which shall be made within 30 days of the date first written
hereinabove.




1

--------------------------------------------------------------------------------

 

          3.   Stockholder’s Representations, Warranties and Covenants.  The
Stockholder represents and warrants to the Corporation and covenants with the
Corporation the following, the truth and accuracy of each of which shall
constitute a condition precedent to the obligations of the Corporation pursuant
hereto:

                     3.1       Validity of Agreement.  This Agreement is valid
and obligates the Stockholder.

          3.2       Share Ownership.  The Stockholder is the owner, free and
clear of any encumbrances, of the Subject Shares. The Stockholder has full and
complete rights and authorities to transfer, sell, surrender, assign, and convey
the Subject Shares to the Corporation.

          3.3       Brokerage and Finder's Fees.  The Stockholder has not
incurred any liability to any broker, finder or agent for any brokerage fees,
finder's fees or commissions with respect to the transaction contemplated by the
provisions of this Agreement.

          3.4       Voluntary Nature of Transaction. The surrender and sale by
the Stockholder to the Corporation of the Subject Shares is made freely and
voluntarily by the Stockholder. The Stockholder, in selling and surrendering the
Subject Shares to the Corporation, is not acting under fraud, duress, menace or
undue influence.


          4.   Corporation's Representations and Warranties.  The Corporation
represents and warrants to the Stockholder and covenants with the Stockholder
the following, the truth and accuracy of each of which shall constitute a
condition precedent to the obligations of the Stockholder pursuant hereto:



          

          4.1       Validity of Agreement.  This Agreement is valid and
obligates the Corporation. The Corporation has full and complete power and
authority to redeem the Subject Shares, as contemplated by the provisions of
this Agreement.

          4.2       Brokerage and Finder's Fees.  The Corporation has not
incurred any liability to any broker, finder or agent for any brokerage fees,
finder's fees or commissions with respect to the transactions contemplated by
the provisions of this Agreement.

          4.3       Voluntary Nature of Transaction. The Corporation’s agreement
to enter into the transaction contemplated by the provisions of this Agreement
is made freely and voluntarily by the Corporation.  The Corporation in redeeming
the Subject Shares is not acting under fraud, duress, menace or undue influence.


          5.  Attorneys’ Fees.  In the event any Party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such




2

--------------------------------------------------------------------------------

 

proceeding shall be entitled to recover from the losing Party its costs of suit,
including reasonable attorneys' fees, as may be fixed by the court.

          6.  Choice of Law.  This Agreement and the rights of the Parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.

          7.  Exclusive Jurisdiction and Venue.  The parties agree that the
Courts of the County of Orange, State of California shall have sole and
exclusive jurisdiction and venue for the resolution of all disputes arising
under the terms of this Agreement and the transactions contemplated herein.

          8.  Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the Parties hereto
to be desirable, to be given to any other Party hereto shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties as follows:



                               To the Corporation: Material Technologies, Inc.
Attn: Robert M. Bernstein, Chief Executive Officer
11661 San Vicente Boulevard, Suite 707
Los Angeles, California 90049
Fax: (310) 473-3177    To Stockholder: The Robert M. Bernstein Revocable Trust
Attn: Robert M. Bernstein
11661 San Vicente Boulevard, Suite 707
Los Angeles, California 90049
Fax: (310) 473-3177    With a copy to: Oswald & Yap
Attn: Lynne Bolduc, Esq.
16148 Sand Canyon Avenue
Irvine, CA  92618
Fax: (949) 788-8980


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.




> > > 

3

--------------------------------------------------------------------------------

 

          9.  Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the Parties to this Agreement
with respect to the subject matter hereof and contains all the covenants and
agreements between said Parties with respect thereto, and each Party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any Party, or anyone acting
on behalf of any Party which are not embodied herein, and that any other
agreement, statement, or promise concerning the subject matter set forth in this
Agreement shall be of no force or effect except in a subsequent modification in
writing signed by the Party to be charged.

         10.  Severability.  If any provision hereof is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable.  This Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance wherefrom.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically by the Corporation as a part hereof a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
legal, valid and enforceable.

         11.  Captions and Interpretations.  Captions of the paragraphs of this
Agreement are for convenience and reference only, and the words contained in
those captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the terms, conditions and provisions
of this Agreement.  The language and all parts to this Agreement, in all cases,
shall be construed in accordance with the fair meaning of that language and
those parts and as if that language and those parts were prepared by all Parties
and not strictly for or against any Party.  Each Party and counsel for such
Party have reviewed this Agreement and participated in the negotiation and
drafting of this Agreement.  The rule of construction, which requires a court to
resolve any ambiguities against the drafting Party, shall not apply in
interpreting the provisions of this Agreement.

         12.  Further Assurance.  Each Party to this Agreement hereby agrees to
take any and all action necessary or appropriate to execute and discharge its
responsibilities and obligations created pursuant to the provisions of this
Agreement and to further effectuate and carry out the intents and purposes of
this Agreement and the transactions contemplated hereby.

         13.  Number and Gender.  Whenever the singular number is used in this
Agreement, and when required by the context, the same shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders, and vice versa; and the word “person” shall include individual,
company, sole proprietorship, corporation, joint venture, association, joint
stock company, fraternal order, cooperative, league, club, society,
organization, trust, estate, governmental agency, political subdivision or
authority, firm, municipality, congregation, partnership, or other form of
entity.

         14.  Execution in Counterparts.  This Agreement may be executed in
several counterparts and, when so executed, it shall constitute one agreement
binding all Parties to this Agreement,




4

--------------------------------------------------------------------------------

 

notwithstanding that all Parties to this Agreement are not signatory to the
original and same counterpart.

         15.  Successors and Assigns.  This Agreement and each of its provisions
shall obligate the heirs, executors, administrators, successors, and assigns of
each of the Parties hereto.  No provisions of this paragraph, however, shall be
a consent to the assignment or delegation by any Party to this Agreement of its
respective rights and obligations created pursuant to the provisions of this
agreement.

         16.  Conflict Waiver.  Stockholder hereby acknowledges that Oswald &
Yap (“the Firm”) represents the Corporation with various legal matters and does
not represent the Stockholder in connection with this Agreement or the
contemplated transaction nor in any other respect. Stockholder further
acknowledges that the Firm has drafted this Agreement. Stockholder has been
given the opportunity to consult with counsel of their choice regarding their
rights under this Agreement.  Stockholder hereby waives any action he may have
against the Firm regarding such conflict of interest.


          IN WITNESS WHEREOF, the Parties to this Stock Redemption Agreement
have executed this Agreement as of the date first written hereinabove.



CORPORATION:

MATERIAL TECHNOLOGIES, INC.,
a Delaware corporation


/s/ Robert M. Bernstein                                   
By: Robert M. Bernstein
Its: Chief Executive Officer STOCKHOLDER:

THE ROBERT M. BERNSTEIN
REVOCABLE TRUST


/s/ Robert M. Bernstein                                   
By: Robert M. Bernstein, Trustee
Holdings: 30,000,000 shares





ACKNOWLEDGED AS AUTHORIZED BY THE BOARD OF DIRECTORS OF THE CORPORATION:


 /s/ Joel R. Freedman                                       
By: Joel R. Freedman
Its: Secretary






5













--------------------------------------------------------------------------------